DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. (US 2012/0318987; hereinafter Miyazaki) in view of Wang et al. (US 2012/0051496; hereinafter Wang). 

Regarding claim 1, Miyazaki discloses an x-ray tube (fig. 5) comprising: a cathode (1) and an anode (16) electrically insulated from one another (via 8); an x-ray window (17), associated with the anode (16); the cathode (1) configured to emit electrons towards the x-ray window (17); the x-ray window including a target material (par. 62) for generation of x-rays in response to impinging electrons from the cathode, the target material spread throughout the entire x-ray window; the x-ray window includes ≥75 mass percent of a single element (par. 62), the single element is molybdenum, rhodium, rhenium, or tungsten (par. 43), and 0.015 mm ≤ ThW, where ThW is a thickness of the x-ray window (par. 42).
However, Miyazaki fails to disclose 0.025 mm ≤ ThW.
Wang teaches 0.025 mm ≤ ThW (par. 11). 
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Miyazaki with the teaching of Wang, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges or values involves only routine skill in the art. One would have been motivated to make such a modification for reducing low energy x-rays (Wang: par. 1). 

Regarding claim 2, Wang teaches wherein 0.025 mm ThW ≤ 0.2 mm (par. 11). 

Terminal Disclaimer
The terminal disclaimers filed on November 15, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11081311 and/or 11152184 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

Allowable Subject Matter
Claims 9, 11, 15, and 21-35 are allowed. 

Response to Arguments
Applicant’s arguments with respect to claims 1-2 have been considered but are moot in view of the new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Chih-Cheng Kao/Primary Examiner, Art Unit 2884